                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

KEVIN KENDELL BOONE,

                      Plaintiff,                    Case No. 2:19-cv-97
v.                                                  Honorable Paul L. Maloney
UNKNOWN GRANT et al.,

                      Defendants.
____________________________/

                                            OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint against Defendants for failure to state a

claim.

                                            Discussion

              I.      Factual allegations

              Plaintiff Kevin Kendell Boone is presently incarcerated with the Michigan

Department of Corrections (MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Michigan.
The events about which he complains, however, occurred at the Marquette Branch Prison (MBP)

in Marquette, Michigan. Plaintiff sues the following MDOC employees at MBP: Warden Erica

Huss; Assistant Deputy Warden (ADW) Unknown Denbeste; LPN Unknown Grant; Registered

Nurses Unknown Negrinelli and D. Carlson; Housing Unit Manager (HUM) C. Scott; Prisoner

Counselor (PC) Unknown Cody; and Assistant Resident Unit Manager (ARUM) Unknown

Laitinen.

                    Plaintiff alleges that in February 2019 he was confined in segregation at MBP due

to the fact that he assaulted a staff member at the prison. On the morning of February 5, 2019,

LPN Grant gave him the wrong medication. She gave him 600 mg of Tegretol and 112 mcg of

Levothyroxine.1 About an hour later, Nurse Negrinelli informed Plaintiff that he had received the

wrong medication. Soon after, Plaintiff began to experience stomach pain, constipation, and vision

problems. He also began to spit up blood. Plaintiff sent kites requesting medical care.

                    Plaintiff also filed a grievance, ostensibly about the fact that he had received the

wrong medication. On February 26, he received a step I grievance response from Nurse Carlson,

reviewed by HUM Scott, stating that Plaintiff had received the wrong medication due to an

“accidental error.” (Compl., ECF No. 1, PageID.4.)

                    On February 27, at a segregation behavior review hearing, Plaintiff told Warden

Huss, ADW Denbeste, PC Cody, and ARUM Laitinen about how he was “being treated.” (Id.)

They did nothing to correct the issue.

                    Plaintiff contends that he has sent several kites requesting treatment for his

symptoms, but the only thing medical staff have done is draw his blood.


1
    Plaintiff does not indicate what he should have received.
                                                            2
               As relief, Plaintiff apparently seeks monetary damages and a finding that

Defendants have violated his constitutional rights.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).



                                                  3
                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                III.    Eighth Amendment

                Plaintiff’s allegations arguably implicate his rights under the Eighth Amendment.

The Eighth Amendment imposes a constitutional limitation on the power of the states to punish

those convicted of crimes. Punishment may not be “barbarous” nor may it contravene society’s

“evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-46 (1981). The

Amendment, therefore, prohibits conduct by prison officials that involves the “unnecessary and

wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting

Rhodes, 452 U.S. at 346). The Eighth Amendment is only concerned with “deprivations of

essential food, medical care, or sanitation” or “other conditions intolerable for prison

confinement.” Rhodes, 452 U.S. at 348 (citation omitted). “Not every unpleasant experience a

prisoner might endure while incarcerated constitutes cruel and unusual punishment within the

meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

                In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

                                                   4
(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)). In other words,

an Eighth Amendment claim comprises objective and subjective components: (1) a sufficiently

grave deprivation and (2) a sufficiently culpable state of mind. Farmer, 511 U.S. at 834. To

satisfy the subjective component, the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists and he must also draw the inference.

Id. at 837. Thus, the mental state required for an Eighth Amendment claim is not actual intent to

harm, but something close to common-law recklessness. Hubbert v. Brown, Nos. 95-1983, 95-

1988, 96-1078, 1997 WL 242084, at *5 (6th Cir. May 18, 1997) (relying on Farmer, 511 U.S. at

836 n.4).

               The deliberate indifference standard “describes a state of mind more blameworthy

than negligence.” Farmer, 511 U.S. at 839; see also Whitley v. Albers, 475 U.S. 312, 319 (1986)

(“conduct that does not purport to be punishment at all must involve more than the ordinary lack

of due care for the prisoner’s interests or safety”). As the Supreme Court explained:

       The Eighth Amendment does not outlaw cruel and unusual “conditions”; it outlaws
       cruel and unusual “punishments.” An act or omission unaccompanied by
       knowledge of a significant risk of harm might well be something society wishes to
       discourage, and if harm does result society might well wish to assure compensation.
       The common law reflects such concerns when it imposes tort liability on a purely
       objective basis. But an official’s failure to alleviate a significant risk that he should
       have perceived but did not, while no cause for commendation, cannot under our
       cases be condemned as the infliction of punishment.

Id. at 837-38 (citations omitted). Thus, accidents, mistakes, and other types of negligence are not

constitutional violations merely because the victim is a prisoner. Acord v. Brown, No. 93-2083,

1994 WL 679365, at *2 (6th Cir. Dec. 5, 1994). Rather, what is required is a conscious disregard
                                              5
of a substantial risk of harm. Farmer, 511 U.S. at 839. “When a [medical professional] provides

treatment, albeit carelessly or inefficaciously, to a prisoner, he has not displayed a deliberate

indifference to the prisoner’s needs, but merely a degree of incompetence which does not rise to

the level of a constitutional violation.” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001).

                       A. Nurse Grant

               Plaintiff fails to state an Eighth Amendment claim against Defendant Grant because

he alleges no facts from which to infer that Grant consciously disregarded a substantial risk of

serious harm to Plaintiff. In other words, the allegations do not suggest that Grant’s actions

amounted to anything more than a mistake. The fact that Grant gave Plaintiff the wrong

medication on one occasion is not sufficient to show deliberate indifference to Plaintiff’s health or

safety. See Barnett v. Luttrell, 414 F. App’x 784, 788 (6th Cir. 2011) (affirming dismissal of claim

that prison nurse gave the prisoner-plaintiff the wrong medication because the complaint “allege[d]

no facts suggesting that [defendant’s] incorrect administration of Dilantin was anything other than

negligent”).

                       B. Nurse Negrinelli

               Plaintiff likewise fails to state a claim against Defendant Negrinelli, who informed

Plaintiff that he had received the wrong medication about an hour after the fact. In other words,

Negrinelli provided helpful information to Plaintiff. Plaintiff does not allege that Negrinelli denied

him treatment or ignored his symptoms, which arose after Negrinelli met with Plaintiff. Thus,

Negrinelli was not deliberately indifferent to Plaintiff’s needs.

                       C. Nurse Carlson, HUM Scott

               Defendants Carlson and Scott allegedly reviewed Plaintiff’s grievance about

receiving the wrong medication, and they responded that Grant’s actions were the result of an


                                                  6
accidental error. Plaintiff does not allege that Defendants Carlson and Scott were deliberately

indifferent to his medical needs. He does not allege that he informed them of ongoing symptoms

that needed treatment and that they denied him further care. Thus, he does not state an Eighth

Amendment claim against them.

               Moreover, Defendants Carlson and Scott are not liable under § 1983 for the actions

of other prison officials. Government officials may not be held liable for the unconstitutional

conduct of their subordinates under a theory of respondeat superior or vicarious liability. Iqbal,

556 U.S. at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson

v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation must be based upon

active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene

v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor

can supervisory liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene,

310 F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Liability under § 1983 may

not be imposed simply because a supervisor denied an administrative grievance or failed to act

based upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999). “[A] plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff

has failed to allege that Defendants Carlson and Scott engaged in any active unconstitutional

behavior. Thus, he fails to state a claim against them.

                       D. Warden Huss, ADW Denbeste, PC Cody, ARUM Laitinen

               For similar reasons, Plaintiff fails to state a claim against Defendants Huss,

Denbeste, Cody, and Laitinen. Plaintiff allegedly complained to them about how he was “being

treated” and they failed to take corrective action. However, as stated with respect to Defendants


                                                 7
Carlson and Scott, Defendants are not liable under § 1983 for failing to correct the actions of

medical staff or other prison officials. See Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899.

They are liable only for their own unconstitutional actions.         Plaintiff does not allege any

unconstitutional conduct by Defendants Huss, Denbeste, Cody or Laitinen. Indeed, it is not clear

what Plaintiff told them or what they should have done to correct the situation. Accordingly,

Plaintiff fails to state a claim against these Defendants.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that the complaint will be dismissed for failure to state a claim, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). The Court does not certify that an appeal would not be in good faith. Should

Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing fee pursuant to

§ 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from proceeding in forma

pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will be required to pay

the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    June 12, 2019                                /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




                                                  8
